FILED
                             NOT FOR PUBLICATION                               NOV 14 2011

                                                                            MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SARITA KUMARI NAND; et al.,                      No. 07-73209

              Petitioners,                       Agency Nos. A078-642-072
                                                             A078-642-073
  v.                                                         A078-642-074
                                                             A072-403-877
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.                        MEMORANDUM*


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 12, 2011
                            San Francisco, California

Before:       HUG, KLEINFELD, and W. FLETCHER, Circuit Judges.

       Sarita Kumari Nand (“lead petitioner”), her husband, Bishwa Nand, and

their son, Binaal Nand Sahai, natives and citizens of Fiji, petition for review of the

Board of Immigration Appeal’s (“BIA”) affirmance of an immigration judge’s

denial of their applications for asylum, withholding of removal, and relief under

the Convention Against Torture (“CAT”). The petitioners also seek review of the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
BIA’s denial of their motion to reopen. We have jurisdiction under 8 U.S.C.

§ 1252, and we deny the petition.

      Substantial evidence supports the BIA’s conclusion that the lead petitioner

did not meet her burden of establishing past persecution. See Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006); see also Lim v. INS, 224 F.3d 929, 936-37

(9th Cir. 2000) (holding that most threats do not rise to the level of persecution);

Korablina v. INS, 158 F.3d 1038, 1043-44 (9th Cir. 1998) (recognizing that acts of

violence against family members may show past persecution only when that

violence creates a pattern of persecution closely tied to the petitioner).

      Substantial evidence also supports the BIA’s conclusion that the lead

petitioner failed to meet her burden of establishing an independent well-founded

fear of persecution on statutorily protected grounds. The record does not compel

the conclusion that she will be targeted individually for future persecution. See 8

C.F.R. § 1208.16 (b)(2); see also Lolong v. Gonzales, 484 F.3d 1173, 1179-80 (9th

Cir. 2007) (en banc) (recognizing that a “general, undifferentiated claim” does not

establish eligibility for asylum); Prasad v. INS, 47 F.3d 336, 340 (9th Cir. 1995)

(holding that record did not compel finding of well-founded fear of future

persecution where Indo-Fijian petitioner had been hit and kicked by ethnic Fijians

and there was no evidence that rape of petitioner’s cousin’s wife and murder of


                                           2                                    07-73209
cousin were tied to petitioner or perpetrated on account of race or political

opinion). The record also does not compel the conclusion that the Fijian

government has a systematic pattern and practice of persecuting Indo-Fijians. See

Wakkary v. Holder, 558 F.3d 1049, 1060-62 (9th Cir. 2009). Accordingly,

petitioners are not eligible for asylum. See id. at 1060; Deloso v. Ashcroft, 393
F.3d 858, 863-64 (9th Cir. 2005).

      Because the lead petitioner failed to meet the lower burden of proof for

asylum, she necessarily failed to establish eligibility for withholding of removal.

See Zehatye, 453 F.3d at 1190.

      In addition, a fact finder would not be compelled to find the lead petitioner

eligible for CAT relief because she offered no evidence that she would more likely

than not be tortured if she were removed to Fiji. See Tamang v. Holder, 598 F.3d
1083, 1095 (9th Cir. 2010).

      Petitioners contend that the BIA’s failure to acknowledge statements

contained in an affidavit they filed with their motion to reopen was an implicit and

improper finding that the statements were not credible, and they further argue that

the BIA was required to address all of the facts and evidence they submitted in

support of their motion to reopen. A failure to discuss every statement in the

affidavit submitted by the petitioners with their motion to reopen does not indicate


                                          3                                     07-73209
that the BIA discredited any of the statements contained in the affidavit. See

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (concluding that there was

no indication in the record that BIA failed to credit affidavit filed with motion to

reopen even though BIA did not explicitly reference the petitioner’s statements).

In addition, the BIA is not required to address every fact and argument when

deciding that a petitioner has not established a prima facie case that would make

her eligible to have her case reopened. See id. at 990-91; Lin v. Holder, 588 F.3d
981, 987 (9th Cir. 2009).

      The BIA also did not abuse its discretion by denying the motion to reopen

because new evidence of generalized civil unrest does not make a petitioner

eligible for relief. See Najmabadi, 597 F.3d at 990; Lolong, 484 F.3d at 1179.

      Because the lead petitioner’s petition fails, her son’s and husband’s

derivative petitions also fail. See Kumar v. Gonzales, 439 F.3d 520, 521, 525 (9th

Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           4                                     07-73209